Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Cornelius appeals the district court’s orders adopting the recommendations of the magistrate judge and granting summary judgment to Defendant in Cornelius’ civil action alleging retaliation, in violation of the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.CA. §§ 621-34 (West 2008 & Supp. 2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cornelius v. Columbia, City of, No. 3:08-cv-02508-CMC, 2010 WL 1258009 (D.S.C. Mar. 26, 2010); 2010 WL 4348133 (Oct. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.